Title: Abigail Adams to Cotton Tufts, 15 March 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					
						Dear Sir
						Philadelphia March 15th 1800
					
					Last Sunday the tenth, we had a deep snow here and as I know we usually have our proportion at the Eastward I fear it has obstructed the commencment of our Building, but at present the weather here is very Moderate; I hope, equally so with You. I wrote to you inclosing two Hundred Dollors under cover to mr Smith of Boston. you will inform me whether it got Safe to hand the President says if you have present occasion, You may apply to Gen’ll Lincolm for what ever you want. the interest upon the funds you have, he had rather you would apply when due to the purchase of New stock, and call upon him for what you want for other expendatures. I saw in a late Paper that the Gen’ll court had granted to the cannal company a perpetual annuity upon their Share’s which I think will render the property Valuable; as you are concernd in them, if not on Your own account as agent for others, you can inform me whether it would be advantages to purchase in some Shares when any are to be sold, at what price the shares sell at &c I have just read an able report of Judge Sullivans respecting the cannals. the property will not be Productive for some time to come I know, but cannot fail to be so in process of time.
					The President will write to you his own sentiments respecting the new Road. I always sit my face against it, and do hope the petitioners will not succeed, but if they do, the advantage will not pay the expence I think— I would not encounter the Musketos in some parts of the Season, to Shorten 4 mile’s of the Road. I have been thinking whether it would be best to engage William Phebys Husband by the Month to work in the Garden. she says he understands it. George planted out some Grape Vines last year and tho a very drunken

fellow, did a good deal of service— therefore in diging the Garden much care should be taken— I design if the Roads will permit to be home early in May. Stutson is so slow and old, and So uncertain that no dependance is to be placed upon him. he must however attend to the strawberrys and assparagrass Beds Soon— the President says he does not intend to have any ground broken up for corn so that less labour will be required— shipley promised me to return by the first of April I hope he will keep his word— if oats are to be had at Bridgewater or Abington two Hunderd Bushels will be wanted; corn does not answer to give Horses—
					I believe I mentiond to you the fence before Mr Clarks Garden— mr Porter or French can get Some Red ceadar posts, and the fence had better be new set as Soon as the frost is out of the ground, and a new Gate made. If a new corn House could be built for French out of materials which we may be able to spair, I wish you would have it done, without Saying any thing further about it. I know it will be approved when done—but to a person unaccustomed to building, having no Love for it, or taste about it—it is urksome— you will be So good sir as to send me the dimensions of the Rooms after the clossets are taken off, the height of the Jams and the length and width of the Hearth—also the size of my keeping parlour you will give Mrs Cranch Your Letters, and then I can communicate such parts as I chuse—
					you will see by the papers that a Majority of the House have voted Peace to the Ghost of Robbins, which was conjured up for to answer particuliar purposes—
					with a kind remembrance to all Friends—
					I am dear Sir your truly affectionate
					
						A Adams
					
				
				
					Porter must plant Potatoes early in April Be so good as to get me a Lavator made upon as large a scale as my family will require—
				
			